Citation Nr: 0313762	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a gunshot wound to the left hand 
with a retained foreign body and flexion deformity of the 
middle, ring, and little fingers.

2.  Entitlement to service connection for traumatic arthritis 
of the hands, neck, shoulders, and back.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions rendered in September 1993 and 
September 2000 that denied:  1) the veteran's claim for a 
higher rating for residuals of a gunshot wound to the left 
hand with a retained foreign body and flexion deformity of 
the middle, ring, and little fingers, and 2) denied his claim 
of service connection for arthritis of the hands, neck, 
shoulders, and back, respectively.  In February 2002, the 
Board remanded the claims to the RO so that the veteran could 
be scheduled for a videoconference hearing.  Indeed, in 
February 2003 the veteran presented testimony at a Board 
videoconference hearing and a transcript has been associated 
with the claims folder. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file reveals no indication that the 
veteran was ever provided a VCAA letter that is specific to 
his claim for a higher rating for residuals of a gunshot 
wound to the left hand with a retained foreign body and 
flexion deformity of the middle, ring, and little fingers.  
Further, it is also noted that the regulations pertaining to 
ankylosis of the fingers were revised during the pendency of 
the appeal, and have not been considered in conjunction with 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Given the aforementioned, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Additional development is 
needed prior to appellate review.

With regard to the veteran's service connection claim, it is 
noted that there is competent evidence of inservice 
incurrence.  Specifically, the veteran (who has established 
combat service) claims he sustained injuries to the hands, 
neck, shoulders, and back during his wartime service, 
including when he dove into foxholes.  38 U.S.C.A. § 1154.  
VA medical records reveal a current diagnosis of degenerative 
joint disease; however, the etiology of such is unclear.  
VCAA requires that the veteran be provided a VA examination 
in order to determine the nature and etiology of any 
arthritis of the hands, neck, shoulders, and back.

This case is REMANDED for the following reasons:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to the 
veteran's claim for a higher rating.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA examination.  The claims folder should 
be provided to the examiner in 
conjunction with the examination.  The 
examiner should be asked to identify 
whether the veteran has arthritis of the 
hands, neck, shoulders and/or back.  If 
so, an opinion should be provided as to:  
a) whether it is at least as likely as 
not that any arthritis is related to a 
disease or injury in service including 
the injuries the veteran has claimed were 
sustained as a result of diving into 
foxholes during wartime service; and b) 
whether it is at least as likely as not 
that a service-connected disability 
caused or aggravated any arthritis. 

3.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations 
(including the newly revised regulations 
pertaining to ankylosis of the fingers) 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
attorney should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and 3.655 
(2002).  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

